DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The reply is response to the amendments and arguments, filed 22 August 2022, responding to the non-final office action, dated 27 May 2022.  Claims 1-23 are pending.  Claims 1-7, 9-11, 15, 16, 18, and 20-22 have been amended.
Applicants’ amendments to claims 1 and 15, require “identifying ... that the classification state determined by the TLC is a classification error, relabeling the at least one digital image based on the identified classification error, and using the relabeled digital image to refine training of the TLC.”  The Examiner finds that the identifying, relabeling, and using steps are sufficient to integrate the judicial exception into practical application.  Thus, under Step 2A Prong two (see MPEP 2106), since the claims as a whole are found to integrate the judicial exception into practical application, they are eligible at pathway B, thereby concluding the eligibility analysis.  Accordingly, the 35 U.S.C. 101 rejection of claims 1-23 (pg. 2-26, Action) have been withdrawn.
Applicants’ amendments to claims 1 and 15, added the limitations “identifying ... that the classification state determined by the TLC is a classification error, relabeling the at least one digital image based on the identified classification error.”  The examiner agrees with the applicants’ characterization (pgs. 21-22, Reply), that Vallespi-Gonzalez alone does not teach the newly amended limitation, though the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration a new ground of rejection is made: claims 1, 2, 6-11, 14-16 and 18-22 under 35 U.S.C. 103 in view of Vallespi-Gonzalez and Huval, as discussed below.
Applicants’ amendments to claims 1 and 15 also necessitated additional searches and consideration of additional new grounds of rejection.  Upon further consideration the additional new grounds of rejection are made: claims 3, 4, 12, 13, 17 and 23 under 35 U.S.C. 103 in view of Vallespi-Gonzalez, Huval, and Ryhorchuk; and claim 5 under 35 U.S.C. 103 in view of Vallespi-Gonzalez, Huval, and Bush, as discussed below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-11, 14-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0332875 to Vallespi-Gonzalez et al. (hereafter Vallespi-Gonzalez) in view of U.S. Patent Publication Number 2018/0373980 to Huval.
As per claim 1, Vallespi-Gonzalez discloses [a] method of evaluating a classifier used to determine a traffic light signal state in digital images (see at least Vallespi-Gonzalez, Abstract), the method comprising:
by a computer vision system of a vehicle, receiving at least one digital image of a traffic signal device of an intersection, (see at least Vallespi-Gonzalez, [0076] disclosing that the vehicle computing system 112 can include the one or more sensors 114; the positioning system 118; the autonomy computing system 120; the communications system 136; the vehicle control system 138; and the human-machine interface 140; [0077] disclosing further that the one or more sensors 114 can include a LIDAR system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras and/or infrared cameras); and  [0078] disclosing still further that when sensors 114 include one or more cameras (e.g., an optical device that can capture still and/or moving images including capturing images through exposure to light in the visible light spectrum, infrared light spectrun1, and/or ultraviolet light spectrum), such cameras can include one or more wide field of view camera); 
wherein the traffic signal device comprises a traffic signal face including one or more traffic signal elements (see at least Vallespi-Gonzalez, [0036] disclosing that the one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals)) and 
by a processor (see at least Vallespi-Gonzalez, [0074] disclosing that the vehicle computing system 112 can include one or more computing devices located onboard the vehicle 108.  And the one or more computing devices of the vehicle computing system 112 can include one or more processors and one or more memory devices):
 implementing a traffic light classifier (TLC) for the vehicle to determine a classification state of the traffic signal face using based on the received at least one digital image (see at least Vallespi-Gonzalez, [0025] disclosing that the machine learning model can associate the plurality of classified features with one or more of the plurality of classified object labels that are used to classify and/or categorize objects including objects that are not included in the plurality of training objects; [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes and the images can be associated with a plurality of features and a plurality of shape labels corresponding to the one or more shapes within the images; [0116]; and [0119]),
evaluating a performance of the determining of the classification state by the TLC (see at least Vallespi-Gonzalez, [0025] disclosing that the differences in correct classification output between a machine-learned model and a set of classified object labels associated with a plurality of training objections that have previously been correctly identified can be processed using an error loss function that can determine a set of probability distributions based on repeated classification of the same plurality of training objects; [0192] disclosing that model trainer 1080 can perform unsupervised training techniques using a set of unlabeled data ), 
using one or more performance evaluator metrics and without using labeled data from the at least one digital image (see at least Vallespi-Gonzalez, [0192] disclosing that model trainer 1080 can perform supervised training techniques using a set of labeled training data. In other implementations, the model trainer 1080 can perform unsupervised training techniques using a set of unlabeled training data. The model trainer 1080 can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques), ... 
using the relabeled digital image to refine training of the TLC (see at least Vallespi-Gonzalez, [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes; [0116]; and [0119] disclosing that the output 412 of the machine-learning state determination model 406 can include one or more state of one or more traffic signals in an environment).  But Vallespi-Gonzalez does not explicitly disclose the limitations:
identifying, in the evaluating, that the classification state determined by the TLC is a classification error, and
relabeling the at least one digital image based on the identified classification error ... .
However, Huval discloses these limitations (see at least Huval, [0012] disclosing that if the neural network calculates a high confidence score for an automated label that is refuted by one or more human annotators, the remote computer system can identify a hard negative (i.e., high confidence in an incorrect output) trained into the neural network and execute steps to retrain the neural network accordingly, such as by aggregating a set of optical images—from the training set—containing labels of the same type as the automated and/or manual labels and redistributing the optical images to human annotators for relabeling before retraining the neural network on these relabeled optical images, thereby “healing” the neural network).
Vallespi-Gonzalez and Huval are analogous art to claim 1 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that, determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez, to provide the benefit of identifying that the classification state determined by the TLC is a classification error, and relabeling the digital image based on the identified classification error, as disclosed in Huval.  Doing so would provide the benefit of improving the accuracy and speed of the image labeling (see at least Huval, [0013]).
As per claim 2, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
the intersection comprises a plurality of traffic signal devices (see at least Vallespi-Gonzalez, [0033] disclosing the map data can provide information associated with the environment surrounding the vehicle, and can include: the identity and/or location of different travel-ways (e.g., roadways), road segments, buildings, and/or other items or objects (e.g., lampposts, crosswalks, and/or curbs); the location and directions of traffic lanes; [0036] disclosing that one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals); and [0105] disclosing that map data can include a latitude, longitude, and altitude associated with the traffic signal devices, and/or a position of the traffic signal devices relative to a point of reference ( e.g., the location of the traffic signal devices relative to a road intersection and/or land mark));
the evaluating comprises, by the processor: detecting in a sequence of a plurality of digital images of the traffic signal device, disallowed sequences of the plurality of digital images having temporally inconsistent traffic light transitions for a performance evaluation period of time (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals <interpreted as temporal inconsistent traffic light transitions>; [0058] disclosing a reduction in the number of outliers <interpreted as disallowed sequences relative to the total> as the number of times in which the difference between the predicted class and the actual class exceeds a class threshold value; and [0167]),
calculating a number of the disallowed sequences of the temporally inconsistent traffic light transitions (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds)),
calculating a total number of transition sequences of the plurality of digital images (see at least Vallespi-Gonzalez, [0058] disclosing a reduction in the number of outliers <interpreted as disallowed sequences relative to the total> as the number of times in which the difference between the predicted class and the actual class exceeds a class threshold value), and
normalizing the disallowed sequences relative to the total number of transition sequences; and the training comprises, by the processor, using the normalized disallowed sequences to train the TLC (see at least Vallespi-Gonzalez, [0049] disclosing that based at least in part on the input representation and the machine-learned model, the one or more states of the one or more traffic signals in the environment can include pooling the one or more images <pooling interpreted as normalizing>; [0111] further disclosing the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order). For example, the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct but that the section transitioning from a yellow state to a green state is not correct; [0118]; [0163]-[0165]; and [0167]).
As per claim 6, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the following limitations:
the intersection comprise a plurality of traffic signal devices with redundant faces (see at least Vallespi-Gonzalez, [0033] disclosing the map data can provide information associated with the environment surrounding the vehicle. For example, map data can include: the identity and/or location of different travel-ways (e.g., roadways), road segments, buildings, and/or other items or objects (e.g., lampposts, crosswalks, and/or curbs); the location and directions of traffic lanes; and [0036] disclosing that one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals); and [0105] disclosing that map data can include a latitude, longitude, and altitude associated with the traffic signal devices, and/or a position of the traffic signal devices relative to a point of reference ( e.g., the location of the traffic signal devices relative to a road intersection and/or land mark)); 
the evaluating comprises, by the processor: determining a fraction of time the redundant faces have inconsistent classification states during a performance evaluation period of time (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals; and [0094] disclosing that each of the sections 202-222 can correspond to a light bulb or light emitting diode components of the group of traffic signals 200. A subset ( e.g., subset 230) in the group of traffic signals 200 includes the one or more sections ( e.g., sections 202, 208, and 210) that control the same direction of travel in one face (e.g., face 234) of the one or more faces (e.g., faces 234-238). A set ( e.g., set 232) in the group of traffic signals 200 includes the one or more sections (e.g., sections 216 and 222) that control the same direction of travel across any of the one or more faces (e.g., faces 236 and 238)); and 
using the determined fraction of time associated with the redundant faces of the intersection to train the TLC (see at least Vallespi-Gonzalez, [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes; [0116]; and [0119] disclosing that the output 412 of the machine-learning state determination model 406 can include one or more state of one or more traffic signals in an environment).
As per claim 7, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the following limitations:
identifying that the classification state determined by the TLC is a classification error comprises: determining that the classification state by the TLC was an impermissible state transition (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds)).
As per claim 8, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 7.  Vallespi-Gonzalez further discloses the limitations:
wherein the impermissible state transition comprises one of a red state and a prior classification state of the traffic signal device was a green state (see at least Vallespi-Gonzalez, [0053] disclosing that if the vehicle computing system determines that none of the one or more sections is in the red state (e.g., none of the lights on the one or more traffic signals are red) and that two of three subsets in the red section and yellow section are in the off state, then the determinative state can be the green state since a majority (two of three) are indicative of the determinative state being the green state);
a yellow state and a prior classification state of the traffic signal device was a red state (see at least Vallespi-Gonzalez, [0053]; and [0111] disclosing that the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order). For example, the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct but that the section transitioning from a yellow state to a green state is not correct); and 
a green state and a prior classification state of the traffic signal device was a yellow state (see at least Vallespi-Gonzalez, [0122] disclosing that the vehicle computing system 112 can determine the difference in the color and/or shape of the one of the one or more sections of the one or more traffic signals over a thirty second traffic signal cycle ( e.g., the time for the traffic signal to change state from green to yellow to red and then back to green)).
As per claim 9, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the following limitations:
the intersection comprises a plurality of traffic signal devices with multi-light states (see at least Vallespi-Gonzalez, [0033] disclosing the map data can provide information associated with the environment surrounding the vehicle, and can include: the identity and/or location of different travel-ways (e.g., roadways), road segments, buildings, and/or other items or objects (e.g., lampposts, crosswalks, and/or curbs); the location and directions of traffic lanes; [0036] disclosing that one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals); and [0105] disclosing that map data can include a latitude, longitude, and altitude associated with the traffic signal devices, and/or a position of the traffic signal devices relative to a point of reference ( e.g., the location of the traffic signal devices relative to a road intersection and/or land mark));
identifying that the classification state determined by the TLC is a classification error comprises: detecting that the classification state generated by the TLC is a multi-light classification state (see at least Vallespi-Gonzalez, Fig. 2, face 234, face 236, and face 238; [0093] disclosing multi-face, i.e. face 234, face 236 and face 238, <interpreted as multi-light>),
determining multi-light state rules and locations of multi-light traffic signal devices (see at least Vallespi-Gonzalez, [0178] disclosing that the computing system 1010 can perform various operations including determining one or more states of objects in an environment including the determination of the states of one or more traffic signals (e.g., determining one or more features of the one or more traffic signals including their color, shape, size, location, and/or brightness)), and
detecting a classification error of implausible multi-light states by the TLC based on the determined multi-light state rules and the locations of multi-light traffic signal devices (see at least Vallespi-Gonzalez, [0025] disclosing that the differences in correct classification output between a machine-learned model and a set of classified object labels associated with a plurality of training objections that have previously been correctly identified can be processed using an error loss function that can determine a set of probability distributions based on repeated classification of the same plurality of training objects; and [0178] disclosing that the computing system 1010 can perform various operations including determining one or more states of objects in an environment including the determination of the states of one or more traffic signals (e.g., determining one or more features of the one or more traffic signals including their color, shape, size, location, and/or brightness)).
As per claim 10, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
determining the classification state is repeated for each imminent intersection of a plurality of intersections along a driven path of the vehicle (see at least Vallespi-Gonzalez, [0107] disclosing that region of interest extractor 312 can extract regions of interest from images and/or data including the synchronized data 308 and the map data 3; and [0108] further disclosing that the one or more regions of interest within ROI data 314 can be part of an approach that includes the one or more regions of interest ordered chronologically (e.g., the approach includes one or more regions of interest starting with the least recent region of interest for a face and ending with the most recent region of interest for a face));
the evaluating comprises, by the processor: querying a vehicle log for each logged instantiation of the classification state and conditions associated with the classification state for those intersections passed through along the driven path (see at least Vallespi-Gonzalez, [0067] disclosing that the operations computing system 104 can be configured to monitor and communicate with the vehicle 108 and/or its users to coordinate a vehicle service provided by the vehicle 108. To do so, the operations computing system 104 can manage a database that includes data including vehicle status data associated with the status of vehicles including the vehicle 108; [0132] disclosing that the vehicle computing system 112 can receive map data from a local storage system of the vehicle 108 (e.g., a database of maps stored on a storage device of the vehicle 108) or from a remote storage system (e.g., a remote map provider system). The map data can include information associated with one or more traffic signals ( e.g., one or more traffic signals that use one or more lights, shapes, or colors to indicate to vehicle and/or pedestrian traffic, whether to proceed, stop, and/or tum in a specified direction) in the environment), 
determining those classification states in the vehicle log with at least one condition with low probability of classification (see at least Vallespi-Gonzalez, [0024] disclosing that the plurality of classified features can be extracted from image data that includes a plurality of images associated with one or more sensor outputs from one or more sensors (e.g., one or more cameras) that detect a plurality of training objects ( e.g., objects including various traffic signals, vehicles, pedestrians, roads, and/or structures that are used to train the machine-learned model); [0025] disclosing that the machine learning module can associate the plurality of classified features with one or more of the plurality of classified object labels that are used to classify and/or categorize objects including objects that are not included in the plurality of training objects; and [0118] disclosing that the layers 410 can include layers of a machine learned model (e.g., convolutional layers of a convolutional neural network) that can perfom1 operations on data received from the layers 408); and
using the determined classification states with the low probability of classification to train the TLC (see at least Vallespi-Gonzalez, [0024]; [0025]; and [0030]).
As per claim 11, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
the TLC determines the classification state based on a machine learning (ML) algorithm (see at least Vallespi-Gonzalez, [0118] disclosing that the layers 410 can include layers of a machine learning model (e.g., convolutional layers of a convolutional neural network) that can perform operations on data received from the layers including pooling, passing data through logit functions associated with the shapes, weighing data, passing data through a softmax function, and passing data through an activation function, using a rectified linear unit; and [0119] disclosing that the output 412 from the machine-learned state determination module 406 can include one or more states of the one or more traffic signals in the environment).
As per claim 14, the combination of Vallespi-Gonzales and Huval disclose all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the limitation:
wherein the classification state of the traffic signal face includes a classification state selected from at least one operational state of a green light state; a yellow light state; a red light state; a circular light state; a left arrow light state; a right arrow light state; a forward arrow light state; a flashing yellow light state; and a flashing red light state (see at least Vallespi-Gonzalez, [0143] disclosing that the one or more states of the one or more traffic signals determined at 606 can include an on state associated with a traffic signal being active, an off state associated with a traffic signal being inactive, a green state indicating the vehicle can proceed, a red state indicating the vehicle should stop, a yellow state indicating the vehicle can proceed with caution, a flashing state to modify what another state of the one or more states of the one or more traffic signals is indicating (e.g., a flashing red light may indicate that a vehicle should stop at an intersection before proceeding), a straight arrow state to indicate the vehicle can proceed straight ahead (e.g., a vehicle should proceed straight ahead through an intersection), a left turn state to indicate the vehicle can turn left (e.g., a vehicle should turn left at an intersection), a right turn state to indicate the vehicle can turn right (e.g., a vehicle should tum right at an intersection)).
As per claim 15, Vallespi-Gonzalez discloses [a] system for a vehicle (see at least Vallespi-Gonzalez, Abstract), the system comprising:
a computer vision system of a vehicle, the computer vision system configured to receive at least one digital image of a traffic signal device of an intersection (see at least Vallespi-Gonzalez, [0076] disclosing that the vehicle computing system 112 can include the one or more sensors 114; the positioning system 118; the autonomy computing system 120; the communications system 136; the vehicle control system 138; and the human-machine interface 140; [0077] disclosing further that the one or more sensors 114 can include a LIDAR system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras and/or infrared cameras); and  [0078] disclosing still further that when sensors 114 include one or more cameras (e.g., an optical device that can capture still and/or moving images including capturing images through exposure to light in the visible light spectrum, infrared light spectrun1, and/or ultraviolet light spectrum), such cameras can include one or more wide field of view camera), 
wherein the traffic signal device comprises a traffic signal face including one or more traffic signal elements (see at least Vallespi-Gonzalez, [0036] disclosing that the one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals)); and
a processor (see at least Vallespi-Gonzalez, [0074] disclosing that the vehicle computing system 112 can include one or more computing devices located onboard the vehicle 108.  And the one or more computing devices of the vehicle computing system 112 can include one or more processors and one or more memory devices); and
a memory containing programming instructions that are configured to instruct the processor (see at least Vallespi-Gonzalez, [0066] disclosing that the one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices. The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of a vehicle including receiving map data and sensor data) to:
receive the at least one digital image (see at least Vallespi-Gonzalez, [0066] disclosing receiving map data and sensor data),
implement a traffic light classifier (TLC) to determine a classification state of the traffic signal face based on the received at least one digital image (see at least Vallespi-Gonzalez, [0025] disclosing that the machine learning model can associate the plurality of classified features with one or more of the plurality of classified object labels that are used to classify and/or categorize objects including objects that are not included in the plurality of training objects; [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes and the images can be associated with a plurality of features and a plurality of shape labels corresponding to the one or more shapes within the images; [0116]; and [0119]),
evaluate a performance of the determining of the classification state by the TLC  (see at least Vallespi-Gonzalez, [0025] disclosing that the differences in correct classification output between a machine-learned model and a set of classified object labels associated with a plurality of training objections that have previously been correctly identified can be processed using an error loss function that can determine a set of probability distributions based on repeated classification of the same plurality of training objects; [0192] disclosing that model trainer 1080 can perform unsupervised training techniques using a set of unlabeled data), 
using one or more performance evaluator metrics and without using labeled data from the at least one digital image (see at least Vallespi-Gonzalez, [0192] disclosing that model trainer 1080 can perform supervised training techniques using a set of labeled training data. In other implementations, the model trainer 1080 can perform unsupervised training techniques using a set of unlabeled training data. The model trainer 1080 can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques), ... 
using the relabeled digital image to refine training of the TLC (see at least Vallespi-Gonzalez, [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes; [0116]; and [0119] disclosing that the output 412 of the machine-learning state determination model 406 can include one or more state of one or more traffic signals in an environment).  But Vallespi-Gonzalez does not explicitly disclose the limitations:
identifying, in the evaluating, that the classification state determined by the TLC is a classification error, and
relabeling the at least one digital image based on the identified classification error ... .
However, Huval discloses these limitations (see at least Huval, [0012] disclosing that if the neural network calculates a high confidence score for an automated label that is refuted by one or more human annotators, the remote computer system can identify a hard negative (i.e., high confidence in an incorrect output) trained into the neural network and execute steps to retrain the neural network accordingly, such as by aggregating a set of optical images—from the training set—containing labels of the same type as the automated and/or manual labels and redistributing the optical images to human annotators for relabeling before retraining the neural network on these relabeled optical images, thereby “healing” the neural network).
Vallespi-Gonzalez and Huval are analogous art to claim 15 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that, determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez, to provide the benefit of identifying that the classification state determined by the TLC is a classification error, and relabeling the digital image based on the identified classification error, as disclosed in Huval.  Doing so would provide the benefit of improving the accuracy and speed of the image labeling (see at least Huval, [0013]).
As per claim 16, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
the intersection comprises a plurality of traffic signal devices (see at least Vallespi-Gonzalez, [0033] disclosing the map data can provide information associated with the environment surrounding the vehicle, and can include: the identity and/or location of different travel-ways (e.g., roadways), road segments, buildings, and/or other items or objects (e.g., lampposts, crosswalks, and/or curbs); the location and directions of traffic lanes; [0036] disclosing that one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals); and [0105] disclosing that map data can include a latitude, longitude, and altitude associated with the traffic signal devices, and/or a position of the traffic signal devices relative to a point of reference ( e.g., the location of the traffic signal devices relative to a road intersection and/or land mark)); and
the processor is further configured to, when evaluating the performance: detect, in a sequence of a plurality of digital images of the traffic signal device, disallowed sequences of the plurality of digital images having temporally inconsistent traffic light transitions for a performance evaluation period of time (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals <interpreted as temporal inconsistent traffic light transitions>; [0058] disclosing a reduction in the number of outliers <interpreted as disallowed sequences relative to the total> as the number of times in which the difference between the predicted class and the actual class exceeds a class threshold value; and [0167]),
calculate disallowed sequences of the temporally inconsistent traffic light transitions (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds)),
calculate a total number of all transition sequences detected of the plurality of digital images (see at least Vallespi-Gonzalez, , [0058] disclosing a reduction in the number of outliers <interpreted as disallowed sequences relative to the total> as the number of times in which the difference between the predicted class and the actual class exceeds a class threshold value), and
normalize the disallowed sequences relative to the total number of all transition sequences (see at least Vallespi-Gonzalez, ); and
the processor is further configured to, when training, use the normalized disallowed sequences to train the TLC (see at least Vallespi-Gonzalez, [0049] disclosing that based at least in part on the input representation and the machine-learned model, the one or more states of the one or more traffic signals in the environment can include pooling the one or more images <pooling interpreted as normalizing>; [0111] further disclosing the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order). For example, the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct but that the section transitioning from a yellow state to a green state is not correct; [0118]; [0163]-[0165]; and [0167]).
As per claim 18, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
the processor is further configured to, when evaluating the performance: determine whether the classification state by the TLC was an impermissible state transition (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds)), and 
identify that the classification state was impermissible (see at least Vallespi-Gonzalez, [0167]); and 
the processor is further configured to, when training, use the identified impermissible classification state to train the TLC (see at least Vallespi-Gonzalez, [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes; [0116]; and [0119] disclosing that the output 412 of the machine-learning state determination model 406 can include one or more state of one or more traffic signals in an environment).
As per claim 19, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 18, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
wherein the impermissible state transition comprises one of a red state and a prior classification state of the traffic signal device was a green state (see at least Vallespi-Gonzalez, [0053] disclosing that if the vehicle computing system determines that none of the one or more sections is in the red state (e.g., none of the lights on the one or more traffic signals are red) and that two of three subsets in the red section and yellow section are in the off state, then the determinative state can be the green state since a majority (two of three) are indicative of the determinative state being the green state);
a yellow state and a prior classification state of the traffic signal device was a red state (see at least Vallespi-Gonzalez, [0053]; and [0111] disclosing that the transition model unit 320 can determine when the transition of section states in a traffic signal is correct (e.g., are performed in the correct order). For example, the transition model unit 320 can determine that a section transitioning from a yellow state to a red state is correct but that the section transitioning from a yellow state to a green state is not correct); and 
a green state and a prior classification state of the traffic signal device was a yellow state (see at least Vallespi-Gonzalez, [0122] disclosing that the vehicle computing system 112 can determine the difference in the color and/or shape of the one of the one or more sections of the one or more traffic signals over a thirty second traffic signal cycle ( e.g., the time for the traffic signal to change state from green to yellow to red and then back to green)).
As per claim 20, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
the intersection comprises a plurality of traffic signal devices with multi-light states (see at least Vallespi-Gonzalez, [0033] disclosing the map data can provide information associated with the environment surrounding the vehicle, and can include: the identity and/or location of different travel-ways (e.g., roadways), road segments, buildings, and/or other items or objects (e.g., lampposts, crosswalks, and/or curbs); the location and directions of traffic lanes; [0036] disclosing that one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals); and [0105] disclosing that map data can include a latitude, longitude, and altitude associated with the traffic signal devices, and/or a position of the traffic signal devices relative to a point of reference ( e.g., the location of the traffic signal devices relative to a road intersection and/or land mark)); 
the processor is further configured to, when evaluating the performance: detect that the classification state generated by the TLC is a multi-light classification state (see at least Vallespi-Gonzalez, see at least Vallespi-Gonzalez, Fig. 2, face 234, face 236, and face 238; [0033]; and [0093] disclosing multi-face, i.e. face 234, face 236 and face 238, <interpreted as multi-light>),
determine multi-light state rules and locations of multi-light traffic signal devices (see at least Vallespi-Gonzalez, [0178] disclosing that the computing system 1010 can perform various operations including determining one or more states of objects in an environment including the determination of the states of one or more traffic signals (e.g., determining one or more features of the one or more traffic signals including their color, shape, size, location, and/or brightness)), and 
detect a classification error of implausible multi-light states by the TLC based on the determined multi-light state rules and the locations of multi-light traffic signal devices (see at least Vallespi-Gonzalez, [0025] disclosing that the differences in correct classification output between a machine-learned model and a set of classified object labels associated with a plurality of training objections that have previously been correctly identified can be processed using an error loss function that can determine a set of probability distributions based on repeated classification of the same plurality of training objects; and [0178] disclosing that the computing system 1010 can perform various operations including determining one or more states of objects in an environment including the determination of the states of one or more traffic signals (e.g., determining one or more features of the one or more traffic signals including their color, shape, size, location, and/or brightness)); and 
the processor is further configured to, use the detected classification error to train the TLC (see at least Vallespi-Gonzalez, [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes; [0144]; and  [0145]).
As per claim 21, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above.  Vallespi-Gonzalez discloses the limitations:
the processor is further configured to, when determining the classification state, repeating the determining for each imminent intersection of a plurality of imminent intersections along a driven path of the vehicle (see at least Vallespi-Gonzalez, [0107] disclosing that region of interest extractor 312 can extract regions of interest from images and/or data including the synchronized data 308 and the map data 3; and [0108] further disclosing that the one or more regions of interest within ROI data 314 can be part of an approach that includes the one or more regions of interest ordered chronologically (e.g., the approach includes one or more regions of interest starting with the least recent region of interest for a face and ending with the most recent region of interest for a face));
the processor is further configured to, when evaluating the performance query a vehicle log for each logged instantiation of the classification state and conditions associated with the classification state for those intersections passed through along the driven path (see at least Vallespi-Gonzalez, [0067] disclosing that the operations computing system 104 can be configured to monitor and communicate with the vehicle 108 and/or its users to coordinate a vehicle service provided by the vehicle 108. To do so, the operations computing system 104 can manage a database that includes data including vehicle status data associated with the status of vehicles including the vehicle 108; [0132] disclosing that the vehicle computing system 112 can receive map data from a local storage system of the vehicle 108 (e.g., a database of maps stored on a storage device of the vehicle 108) or from a remote storage system (e.g., a remote map provider system). The map data can include information associated with one or more traffic signals ( e.g., one or more traffic signals that use one or more lights, shapes, or colors to indicate to vehicle and/or pedestrian traffic, whether to proceed, stop, and/or tum in a specified direction) in the environment), and
determine those classification states in the vehicle log with at least one condition with low probability of classification (see at least Vallespi-Gonzalez, [0024] disclosing that the plurality of classified features can be extracted from image data that includes a plurality of images associated with one or more sensor outputs from one or more sensors (e.g., one or more cameras) that detect a
plurality of training objects ( e.g., objects including various traffic signals, vehicles, pedestrians, roads, and/or structures that are used to train the machine-learned model); [0025] disclosing that the machine learning module can associate the plurality of classified features with one or more of the plurality of classified object labels that are used to classify and/or categorize objects including objects that are not included in the plurality of training objects; and [0118] disclosing that the layers 410 can include layers of a machine learned model (e.g., convolutional layers of a convolutional neural network) that can perfom1 operations on data received from the layers 408); and 
the processor is further configured to, use the determined classification states with the low probability of classification to train the TLC (see at least Vallespi-Gonzalez, [0024]; [0025]; and [0030]).
As per claim 22, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above.  Vallespi-Gonzalez discloses the limitations:
the TLC is configured to determine the classification state based on a machine learning (ML) algorithm (see at least Vallespi-Gonzalez, [0118] disclosing that the layers 410 can include layers of a machine learning model (e.g., convolutional layers of a convolutional neural network) that can perform operations on data received from the layers including pooling, passing data through logit functions associated with the shapes, weighing data, passing data through a softmax function, and passing data through an activation function, using a rectified linear unit; and [0119] disclosing that the output 412 from the machine-learned state determination module 406 can include one or more states of the one or more traffic signals in the environment).
Claims 3, 4, 12, 13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez and Huval as applied to claims 1 and 15 above, and further in view of U.S. Patent Publication Number 2016/0125246 to Ryhorchuk et al. (hereafter Ryhorchuk).
As per claim 3, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 1, as discussed above. Vallespi-Gonzalez further discloses the limitations:
the at least one digital image comprises at least one digital image from each camera of a plurality of cameras on-board the vehicle (see at least Vallespi-Gonzalez, [0105] disclosing that the synchronizer 306 can capture the wide image data 302 and the narrow image data 304 at the same time so that the synchronized data 308 is based on the one or more images in the wide image data 302 and the narrow image data 304 that is captured at the same time);
two or more of the cameras of the plurality of camera have ... (see at least Vallespi-Gonzalez, [0105]); and
identifying that the classification state determined by the TLC is a classification error comprises, by the processor ...  (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds)).  But neither Vallespi-Gonzalez, nor Huval explicitly disclose the limitations:
two or more of the cameras of the plurality of camera have fields of view which overlap; and
identifying that the classification states assigned to the digital images from two or more cameras have fields of view which overlap.
However, Ryhorchuk discloses these limitations (see at least Ryhorchuk, [0037] disclosing that each of the plurality of cameras may have a FOV that overlaps with another FOV of another of the plurality of cameras).
Vallespi-Gonzalez, Huval and Ryhorchuk are analogous art the claim 3 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).  Ryhorchuk is directed to a system and method for parking and traffic analysis using a pair of cameras configured to provide a combined FOV to capture video data (see at least Ryhorchuk, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that, determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez and Huval, to provide the benefit of evaluating the classification state where the at least one digital image comprises two or more of the cameras of the plurality of cameras having fields of view which overlap, as disclosed in Ryhorchuk.  Doing so would provide the benefit of a wider area of coverage compared with one camera (see at least Ryhorchuk, Fig. 3B).
As per claim 4, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the following limitations:
the vehicle is a first vehicle (see at least Vallespi-Gonzalez, [0074] disclosing that vehicle 108 can be an autonomous vehicle that can perform various operations and/or actions including driving, navigating, and/or operating, with minimal and/or no interaction from a human driver);
the evaluating comprises, by the processor: detecting a second vehicle in proximity to the first vehicle ... (see at least Vallespi-Gonzalez, [0105] disclosing that the synchronizer 306 can capture the wide image data 302 and the narrow image data 304 at the same time so that the synchronized data 308 is based on the one or more images in the wide image data 302 and the narrow image data 304 that is captured at the same time),
receiving a communication from the second vehicle, the communication including information associated with a classification state classified by a TLC of the second vehicle (see at least Vallespi-Gonzalez, [0055] disclosing that the vehicle computing system can transmit one or more signals including the traffic signal state data to one or more vehicle system, and that one or more communication systems that can exchange (send and/or receive) signals or data with other vehicle systems, other vehicles, or remote computing devices; one or more lighting systems; and [0105]), and
comparing the classification state classified by the TLC of the first vehicle and the classification state classified by the TLC of the second vehicle to identify that the classification state determined by the TLC of the first vehicle is a classification error (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously (e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds); and [0192]).  But neither Vallespi-Gonzalez, nor Huval explicitly disclose that the second vehicle having an overlapping field of view (FOV) of the traffic signal device of the imminent intersection.
However, Ryhorchuk discloses this limitation (see at least Ryhorchuk, [0037] disclosing that each of the plurality of cameras may have a FOV that overlaps with another FOV of another of the plurality of cameras).
Vallespi-Gonzalez, Huval and Ryhorchuk are analogous art the claim 3 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).  Ryhorchuk is directed to a system and method for parking and traffic analysis using a pair of cameras configured to provide a combined FOV to capture video data (see at least Ryhorchuk, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez and Huval, to provide the benefit of evaluating the classification state where the second vehicle has an overlapping field of view (FOV) of the traffic signal device of the imminent intersection, as disclosed in Ryhorchuk.  Doing so would provide the benefit of a wider area of coverage compared with one camera (see at least Ryhorchuk, Fig. 3B).
As per claim 12, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the following limitations:
the classifying is repeated for each intersection along a driven path of the vehicle (see at least Vallespi-Gonzalez, [0107] disclosing that region of interest extractor 312 can extract regions of interest from images and/or data including the synchronized data 308 and the map data 3; and [0108] further disclosing that the one or more regions of interest within ROI data 314 can be part of an approach that includes the one or more regions of interest ordered chronologically (e.g., the approach includes one or more regions of interest starting with the least recent region of interest for a face and ending with the most recent region of interest for a face));
the classifying creates a plurality of classification states that may be generated by the TLC (see at least Vallespi-Gonzalez, [0025] disclosing that the machine learning model can associate the plurality of classified features with one or more of the plurality of classified object labels that are used to classify and/or categorize objects including objects that are not included in the plurality of training objects.; [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes and the images can be associated with a plurality of features and a plurality of shape labels corresponding to the one or more shapes within the images; [0116]; and [0119]); and 
the evaluating comprises, by the processor, one or more of any of the following: (i) evaluating the plurality of classification states for temporally inconsistent traffic light transitions of the traffic signal face for a first performance evaluation period of time (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals <interpreted as temporal inconsistent traffic light transitions>;  [0058] disclosing a reduction in the number of outliers <interpreted as disallowed sequences relative to the total> as the number of times in which the difference between the predicted class and the actual class exceeds a class threshold value; and [0167]),
(ii) evaluating the plurality of classification states stored in a vehicle log for those stored classification states with a low probability of classification (see at least Vallespi-Gonzalez, [0067] database; [0132]; [0025] [0118]),
(iii) evaluating the plurality of classification states for a classification error of implausible multi-light states based on multi-light state rules and locations of multi-light traffic signal devices (see at least Vallespi-Gonzalez, [0093] disclosing multi-face <interpreted as multi-light>; [0178] disclosing that the computing system 1010 can perform various operations including determining one or more states of objects in an environment including the determination of the states of one or more traffic signals (e.g., determining one or more features of the one or more traffic signals including their color, shape, size, location, and/or brightness); [0025] disclosing that the differences in correct classification output between a machine-learned model and a set of classified object labels associated with a plurality of training objections that have previously been correctly identified can be processed using an error loss function that can determine a set of probability distributions based on repeated classification of the same plurality of training objects; and [0178]),
(iv) evaluating the plurality of classification states for an impermissible state transition of the traffic signal face (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds).),
(v) evaluating the plurality of classification states for a fraction of time redundant faces of a plurality of traffic signal devices of the intersection which have inconsistent classification states during a second performance evaluation period of time (see at least Vallespi-Gonzalez, [0105]  disclosing that  the synchronizer 306 can capture the wide image data 302 and the narrow image data 304 at the same time so that the synchronized data 308 is based on the one or more images in the wide image data 302 and the narrow image data 304 that is captured at the same time; [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds); and [0192]), or
(vi) evaluating discrepancies between a respective one classification state of the vehicle relative to a respective one classification state of a second vehicle in proximity to the vehicle and the intersection, the discrepancies being based on captured digital images ... from the vehicle and the second vehicle (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals; and [0094] disclosing that each of the sections 202-222 can correspond to a light bulb or light emitting diode components of the group of traffic signals 200. A subset ( e.g., subset 230) in the group of traffic signals 200 includes the one or more sections ( e.g., sections 202, 208, and 210) that control the same direction of travel in one face (e.g., face 234) of the one or more faces (e.g., faces 234-238). A set ( e.g., set 232) in the group of traffic signals 200 includes the one or more sections (e.g., sections 216 and 222) that control the same direction of travel across any of).  But neither Vallespi-Gonzalez, nor Huval explicitly disclose the evaluation of discrepancies ... based on the captured digital images have overlapping fields of view.
However, Ryhorchuk discloses this limitation (see at least Ryhorchuk, [0037] disclosing that each of the plurality of cameras may have a FOV that overlaps with another FOV of another of the plurality of cameras)
Vallespi-Gonzalez, Huval and Ryhorchuk are analogous art the claim 12 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).  Ryhorchuk is directed to a system and method for parking and traffic analysis using a pair of cameras configured to provide a combined FOV to capture video data (see at least Ryhorchuk, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez and Huval, to provide the benefit of evaluating the classification state where the second vehicle has an overlapping field of view (FOV) of the traffic signal device of the imminent intersection, as disclosed in Ryhorchuk.  Doing so would provide the benefit of a wider area of coverage compared with one camera (see at least Ryhorchuk, Fig. 3B).
As per claim 13, the combination of Vallespi-Gonzalez, Huval and Ryhorchuk  discloses all the limitations of claim 12, as discussed above.  Vallespi-Gonzalez further discloses the limitation:
fusing results of the evaluating (i)-(vi) of the performance of the TLC into one or more metrics; and providing the one or more metrics to a TLC trainer to refine training of the TLC (see at least Vallespi-Gonzalez, [0118] disclosing that the layers 410 can include layers of a machine learned model (e.g., convolutional layers of a convolutional neural network) that can perform operations on data received from the layers 408 including pooling <interpreted as fusing results, (i) through (v) disclosed in Vallespi-Gonzalez>, passing data through logit functions associated with the shapes, weighting data, passing data through a softmax function, and passing data through an activation function using a rectified linear unit (ReLU)).
As per claim 17, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above. Vallespi-Gonzalez further discloses the limitations:
the at least one digital image comprises at least one digital image from each camera of a plurality of cameras on-board the vehicle (see at least Vallespi-Gonzalez, [0105] disclosing that the synchronizer 306 can capture the wide image data 302 and the narrow image data 304 at the same time so that the synchronized data 308 is based on the one or more images in the wide image data 302 and the narrow image data 304 that is captured at the same time);
two or more of the cameras of the plurality of camera have ... (see at least Vallespi-Gonzalez, [0105]); and
the evaluating further comprises, by the processor, causing the TLC to assign a same classification state to each instantiation of each digital image of the traffic signal ...  (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds)).  But neither Vallespi-Gonzalez, nor Huval explicitly disclose cameras have fields of view which overlap.
However, Ryhorchuk discloses this limitation (see at least Ryhorchuk, [0037] disclosing that each of the plurality of cameras may have a FOV that overlaps with another FOV of another of the plurality of cameras).
Vallespi-Gonzalez, Huval and Ryhorchuk are analogous art the claim 17 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).  Ryhorchuk is directed to a system and method for parking and traffic analysis using a pair of cameras configured to provide a combined FOV to capture video data (see at least Ryhorchuk, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that, determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez and Huval, to provide the benefit of evaluating the classification state where the at least one digital image comprises two or more of the cameras of the plurality of cameras having fields of view which overlap, as disclosed in Ryhorchuk.  Doing so would provide the benefit of a wider area of coverage compared with one camera (see at least Ryhorchuk, Fig. 3B).
As per claim 23, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 15, as discussed above. Vallespi-Gonzalez further discloses the following limitations:
when determining the classification state, repeating the determining for each intersection along a driven path of the vehicle (see at least Vallespi-Gonzalez, [0107] disclosing that region of interest extractor 312 can extract regions of interest from images and/or data including the synchronized data 308 and the map data 3; and [0108] further disclosing that the one or more regions of interest within ROI data 314 can be part of an approach that includes the one or more regions of interest ordered chronologically (e.g., the approach includes one or more regions of interest starting with the least recent region of interest for a face and ending with the most recent region of interest for a face));
creating a plurality of classification states (see at least Vallespi-Gonzalez, [0025] disclosing that the machine learning model can associate the plurality of classified features with one or more of the plurality of classified object labels that are used to classify and/or categorize objects including objects that are not included in the plurality of training objects.;  [0030] disclosing that the machine-learned model can be trained based at least in part on a plurality of training images comprising one or more shapes and the images can be associated with a plurality of features and a plurality of shape labels corresponding to the one or more shapes within the images; [0116]; and [0119]); and 
the processor is further configured to, when evaluating the performance of the TLC, perform one or more of the following: (i) evaluate the plurality of classification states for temporally inconsistent traffic light transitions of the traffic signal face for a first performance evaluation period of time (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals <interpreted as temporal inconsistent traffic light transitions>;  [0058] disclosing a reduction in the number of outliers <interpreted as disallowed sequences relative to the total> as the number of times in which the difference between the predicted class and the actual class exceeds a class threshold value; and [0167]),
(ii) evaluate the plurality of classification states stored in a vehicle log for those stored classification states with a low probability of classification (see at least Vallespi-Gonzalez, [0067] database; [0132]; [0025] [0118]),
(iii) evaluate the plurality of classification states for a classification error of implausible multi-light states based on multi-light state rules and locations of multi-light traffic signal devices (see at least Vallespi-Gonzalez, [0093] disclosing multi-face <interpreted as multi-light>; [0178] disclosing that the computing system 1010 can perform various operations including determining one or more states of objects in an environment including the determination of the states of one or more traffic signals (e.g., determining one or more features of the one or more traffic signals including their color, shape, size, location, and/or brightness); [0025] disclosing that the differences in correct classification output between a machine-learned model and a set of classified object labels associated with a plurality of training objections that have previously been correctly identified can be processed using an error loss function that can determine a set of probability distributions based on repeated classification of the same plurality of training objects; and [0178]),
(iv) evaluate the plurality of classification states for an impermissible state transition of the traffic signal face (see at least Vallespi-Gonzalez, [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds).),
(v) evaluate the plurality of classification states for a fraction of time redundant faces of a plurality of traffic signal devices of the intersection which have inconsistent classification states during a second performance evaluation period of time (see at least Vallespi-Gonzalez, [0105]  disclosing that  the synchronizer 306 can capture the wide image data 302 and the narrow image data 304 at the same time so that the synchronized data 308 is based on the one or more images in the wide image data 302 and the narrow image data 304 that is captured at the same time; [0167] disclosing the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously ( e.g., a traffic signal that indicates a red state and a green state at the same time) and/or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals (e.g., the traffic signal state alternating between a red state and a yellow state for twenty seconds); and [0192]), or
(vi) evaluate discrepancies between a respective one classification state of the vehicle relative to a respective one classification state of a second vehicle in proximity to the vehicle and the intersection, the discrepancies being based on captured digital images ... from the vehicle and the second vehicle (see at least Vallespi-Gonzalez, [0048] disclosing that the one or more invalid state change criteria can include two or more conflicting states of the one or more traffic signals occurring simultaneously or an invalid transition of the one or more states over successive time intervals of the plurality of time intervals; and [0094] disclosing that each of the sections 202-222 can correspond to a light bulb or light emitting diode components of the group of traffic signals 200. A subset ( e.g., subset 230) in the group of traffic signals 200 includes the one or more sections ( e.g., sections 202, 208, and 210) that control the same direction of travel in one face (e.g., face 234) of the one or more faces (e.g., faces 234-238). A set ( e.g., set 232) in the group of traffic signals 200 includes the one or more sections (e.g., sections 216 and 222) that control the same direction of travel across any of).  But neither Vallespi-Gonzalez, nor Huval explicitly disclose the evaluation of discrepancies ... based on the captured digital images have overlapping fields of view.
However, Ryhorchuk discloses this limitation (see at least Ryhorchuk, [0037] disclosing that each of the plurality of cameras may have a FOV that overlaps with another FOV of another of the plurality of cameras)
Vallespi-Gonzalez, Huval and Ryhorchuk are analogous art the claim 23 because they are in the same field of evaluating traffic based upon images taken with cameras.  Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).  Ryhorchuk is directed to a system and method for parking and traffic analysis using a pair of cameras configured to provide a combined FOV to capture video data (see at least Ryhorchuk, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez and Huval, to provide the benefit of evaluating the classification state where the second vehicle has an overlapping field of view (FOV) of the traffic signal device of the imminent intersection, as disclosed in Ryhorchuk.  Doing so would provide the benefit of a wider area of coverage compared with one camera (see at least Ryhorchuk, Fig. 3B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez and Huval as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2020/0265709 to Bush et al. (hereafter Bush).
As per claim 5, the combination of Vallespi-Gonzalez and Huval discloses all of the limitations of claim 1, as discussed above.  Vallespi-Gonzalez further discloses the limitations:
the evaluating comprises, by the processor: receiving a sequence of raw outputs of the TLC, the raw outputs are based on a set of digital images, each raw output corresponds to a respective one classification state (see at least Vallespi-Gonzalez, [0024] disclosing that the plurality of classified features can be extracted from image data that includes a plurality of images associated with one or more sensor outputs from one or more sensors <interpreted as the sequence of raw outputs based on a set of digital images> (e.g., one or more cameras) that detect a plurality of training objects ( e.g., objects including various traffic signals, vehicles, pedestrians, roads, and/or structures that are used to train the machine-learned model)),
comparing the classification state with the frame-based state (see at least Vallespi-Gonzalez, [0025]; and [0027] disclosing that The analysis of the one or more values associated with the plurality of classified features can include determining a mean, mode, median, variance, standard deviation, maximum, minimum, and/or frequency of the one or more values associated with the plurality of classified features, and further disclosing that the analysis can include comparisons of the differences or similarities between the one or more values), and 
in response to the comparing, identifying that at least one classification state of the sequence from the TLC is a classification error, and training comprises by the processor, using the at least one classification state of the sequence from the TLC is ca classification error ... (see at least Vallespi-Gonzalez, [0144] disclosing that the training images can be associated with a plurality of features and a plurality of shape labels corresponding to the one or more shapes within the plurality of training image; [0145] disclosing that the vehicle computing system 112 can include a memory device that stores instructions associated with the machine-learned state determination model ... and can then perform operations including using the machine-learned state determination model to receive the input representation as an input and generate an output based on the operations the machine learned state defemination model performs on the input).  But, neither Vallespi-Gonzalez nor Huval explicitly disclose the limitation:
filtering the raw outputs of the TLC to effectuate smoothing out of high frequency state fluctuations in the raw outputs to create a filtered output representative of a frame-based state ... .
However, Bush discloses this limitation (see at least Bush, [0030] disclosing that the interpretation system 100 then interprets a current traffic signal (e.g., red light, green light, yellow light, green arrow, red flashing, yellow flashing, etc.) of the detected traffic device, the interpretation system 100 makes use of a Hidden Markov Model (HMM) to generate a probability distribution of defined states of a traffic signal. The probability distribution can include any number of states. The defined states, can include but are not limited to, a red state, a yellow state, a green state, a yellow flashing state, a red flashing state, a green flashing state, a green arrow state, etc. In various embodiments, the autonomous vehicle 10 uses the probability distribution to make decisions about navigating the vehicle 10 through the environment).
Vallespi-Gonzalez, Huval and Bush are analogous art to claim 5 because they are in the same field of evaluating the classification state of traffic light signal in images. Vallespi-Gonzalez is directed to systems, methods, and devices for operating an autonomous vehicle where states of traffic signals can be determined based on the input representation and a machine learning model (see at least Vallespi, Abstract).  Huval relates to a method for training and refining an artificial intelligence including training a neural network on a training set to identify objects in optical images (see Huval, Abstract).  Bush is directed to systems and methods for interpreting traffic information by a vehicle where the method includes receiving sensor data that depicts a traffic device in an environment of the vehicle (see Bush, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary still in the art before the effective filing date of the claimed invention to have modified the method implementing a traffic light classifier that determines the classification of the traffic signal face using labeled images correlated to a received digital image, evaluates a performance of the classification state by the traffic light classifier, and trains the traffic light classifier based on the evaluated performance, as disclosed in Vallespi-Gonzalez and Huval, to provide the benefit of filtering the raw outputs of the TLC to effectuate smoothing out of high frequency state fluctuations in the raw outputs to create a filtered output representative of a frame-based state, as disclosed in Bush.  Doing so would provide the benefit of improving the operation of a vehicle (see at least Bush, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes the following:
U.S. Patent Publication Number 2020/0135030 to Krivokon et al. (see, at least [0066] disclosing a model may be trained using images of the same traffic light captured over time);
U.S. Patent Publication Number 2013/0211682 to Joshi et al. (see at least, [0019] – [0021] filtering); and 
U.S. Patent Publication Number 2019/0340450 to Moosaei et al. (see at least, [0014] classify traffic lights; [0031]; and [0032] disclosing evaluating the performance of classification and training.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666